Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 1/12/2021. As directed by the amendment: claims 15-18 and 20-28 have been amended, no claims have been withdrawn, claims 1-14 have been cancelled, and no new claims have been added.  Thus, claims 15-29 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s): “a control unit” in claims 16 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0008) of the instant invention publication (US 20180353001) discloses regulation of the flowrate of the steam flow is performed by means of an 
Paragraph (0014) of the instant invention publication discloses in a currently preferred embodiment of the invention, the steam generating means comprises an electric vibration pump which is controlled by a control unit and has an intake inlet connected to a water tank and the outlet or delivery connected to an instantaneous heating device, which is likewise controlled by said unit. This unit is conveniently designed to modulate the flowrate of the electric vibration pump depending on the signals provided by a temperature sensor with which the dispensing wand may be advantageously provided for detecting the temperature of the milk in the aforementioned receptacle.
Paragraph (0055) of the instant invention publication discloses the control unit ECU correspondingly activates the electric pump 2, the heating device 4 and the motor 11 of the compressor 9 and also switches the electric valve 7 to the condition where it connects the outlet of the heating device 4 to the inlet 10a of the dispensing wand 10.
Paragraph (0060)
Applicant asserts that the claim elements “steam generating means” and “compressed-air generating means” in claim 26 are limitations that do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. However, it is unclear whether the claim element invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph because the word “means” is preceded by the word(s) “is” in an attempt to use a “means” clause to recite a claim element as a means for performing a specific function. However, since no function is specified by the word(s) preceding “means”, it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112 6th paragraph. See Exparte Klumb, 159 USPQ 694 Bd. App. 1967).  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph (0004) of the instant invention publication (US 20180353001) discloses steam generating means.
Paragraph (0005) of the instant invention publication (US 20180353001) discloses compressed-air generating means.
Paragraph (0006) of the instant invention publication (US 20180353001) discloses a dispensing wand connected or adapted to be connected to the steam generating means and the compressed-air generating means and adapted to be introduced into a receptacle containing the milk to be heated and frothed.
Paragraph (0012) of the instant invention publication (US 20180353001) discloses this object, along with others, is achieved according to the invention with a device of the type defined initially, characterized primarily in that the dispensing wand 
Paragraph (0014) of the instant invention publication (US 20180353001) discloses in a currently preferred embodiment of the invention, the steam generating means comprises an electric vibration pump which is controlled by a control unit and has an intake inlet connected to a water tank and the outlet or delivery connected to an instantaneous heating device, which is likewise controlled by said unit. This unit is conveniently designed to modulate the flowrate of the electric vibration pump depending on the signals provided by a temperature sensor with which the dispensing wand may be advantageously provided for detecting the temperature of the milk in the aforementioned receptacle.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "a flow of compressed air" at line 4 renders the claim indefinite. It is unclear for whether this flow of compressed air is the same as the one recited in the preceding claim 15 at line 11. If it is so, then “a” should be replaced with "the" or "said".  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 26 recites the limitation "said receptacle" at lines 8 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitations "said other outlet", “said second flow” and “said first flow” in the claim.  There is insufficient antecedent basis for these limitations in the claim because claim 26 has been amended to be an independent claim.
Claim 27 is also rejected because it depended on a rejected claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-19 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonini (US 20060272516 A1) in view of Kalenian (US 6,203,837) and Mahlich et al (US 4,800,805).
Regarding claim 15, Carbonini disclose a device (abstract, i.e. a steam automatic dispensing device) for heating and frothing milk, for use in preparing a hot beverage, comprising
a steam generating unit 27 (fig. 1, i.e. a steam source),
a compressed-air generating unit (i.e. the environment air), and
a dispensing wand 25 (fig. 1, i.e. a protective sheath) connected or adapted to be connected to the steam generating unit 27 (fig. 1, i.e. a steam source) and the compressed-air generating unit (i.e. the environment air) and adapted to be introduced into a receptacle 11 (fig. 1, i.e. a container) containing the milk (i.e. inside the container 11) to be heated and frothed; wherein the dispensing wand defines first (13) and second (15) conduits (i.e. called ducts) which are separate from each other and have respective separate inlets (not labeled, see figures 2a-b) for connection to the steam generating 
Carbonini discloses all the limitations of the claimed invention as set forth above, except for the compressed-air generating unit including a compressor; and said outlets being arranged such that the flows of steam and compressed air exiting from said wand intersect each other.
However, Kalenian teaches the compressed-air generating unit including a compressor 41 (figure 1) and compressed air can be used in this context (col. 11, lines 53-64). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Carbonini‘s reference, to include such air compressor as set forth above, as suggested and taught by Kalenian, for the purpose of producing variable quantities, including large volumes, of consumable extracts, including highly concentrated extracts, from solid raw materials, the extracts having desirable sweetness, flavor, and fragrance characteristics.
Moreover, Mahlich et al teaches said outlets (29, 32) being arranged such that the flows of steam 23 (fig. 9) and compressed air 30 (fig. 9) exiting from said wand intersect each other (see figure 9). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such outlets intersection as set forth above, as suggested and taught by Mahlich, for the purpose of providing an espresso 
With respect to claims 17-18, Carbonini in view of Kalenian and Mahlich et al discloses the limitations of the claimed invention as set forth above including of which Carbonini further discloses a first electric valve 14 (fig. 2a-b) arranged between the steam generating unit 27 (fig. 1, i.e. a steam source) and the dispensing wand 25 (fig. 1, i.e. a protective sheath) so as to selectively allow and prevent the flow of steam to said dispensing wand 25 (fig. 1, i.e. a protective sheath).
With respect to claim 19, Carbonini in view of Kalenian and Mahlich et al discloses the limitations of the claimed invention as set forth above including of which Carbonini further discloses one further electric valve 16 (fig. 2a-b) arranged between the compressed-air generating unit (i.e. the environment air) and the dispensing wand 25 (fig. 1, i.e. a protective sheath).
With respect to claims 22-23, Carbonini in view of Kalenian and Mahlich et al discloses the limitations of the claimed invention as set forth above including of which Carbonini further discloses wherein the dispensing wand 25 (fig. 1, i.e. a protective sheath) has an elongate shape (see figure 1) and said conduits (13, 15) extend along a longitudinal direction thereof.  Mahlich further teaches the outlets (29, 32) of said conduits (23, 30) being arranged such that one outlet (29) emits a first flow along said longitudinal direction and the other outlet (32) emits a second flow along a direction intersecting said first flow (see figure 9); wherein said other outlet (32) of the dispensing wand is arranged such that it is adapted to emit a flow orthogonal to said first flow (see 
With respect to claim 24, Carbonini in view of Kalenian and Mahlich et al discloses the limitations of the claimed invention as set forth above of which Mahlich further discloses wherein the dispensing wand is connected to the steam generating unit 23 (fig. 9) and the compressed-air generating unit 30 (fig. 9) such that its outlets (29, 32) are adapted to emit the flow of steam along said longitudinal direction and a flow of compressed air along the direction intersecting the steam flow (see figure 9).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such outlets intersection as set forth above, as suggested and taught by Mahlich, for the purpose of providing an espresso machine with a simple, compact and inexpensive cappuccino making attachment which can be readily cleaned and can be permanently or separably assembled with the steam supplying conduit (col. 2, lines 3-7).
With respect to claim 25, Carbonini in view of Kalenian and Mahlich et al discloses the limitations of the claimed invention as set forth above of which Mahlich further discloses wherein the dispensing wand is connected to the steam generating unit 23 (fig. 9) and the compressed-air generating unit 30 (fig. 9) such that its outlets 
With respect to claim 26, Carbonini in view of Kalenian and Mahlich et al discloses the limitations of the claimed invention as set forth above including of which Carbonini further discloses a dispensing wand 25 (fig. 1, i.e. a protective sheath) for use in a device (abstract, i.e. a steam automatic dispensing device) for heating and frothing milk, comprising steam generating means 27 (fig. 1, i.e. a steam source), and compressed-air generating means (i.e. the environment air) including a compressor, said wand comprising a body with an elongate shape having (see figure 1), defined therein, first and second conduits (13, 15) separate from one another and having respective separate inlets (not labeled, see figures 2a-b) for connection to the steam generating unit 27 (fig. 1) and the compressed-air generating unit (i.e. the environment air), respectively, as well as respective separate outlets (not labeled, see figures 2a-b) for dispensing during use a flow of steam and a flow of compressed air within the milk contained in said receptacle 11 (fig. 1, i.e. a container), except for the compressed-air generating unit including a compressor; and said outlets being arranged 
However, Kalenian teaches the compressed-air generating unit including a compressor 41 (figure 1) and compressed air can be used in this context (col. 11, lines 53-64). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such air compressor as set forth above, as suggested and taught by Kalenian, for the purpose of producing variable quantities, including large volumes, of consumable extracts, including highly concentrated extracts, from solid raw materials, the extracts having desirable sweetness, flavor, and fragrance characteristics.
Moreover, Mahlich et al teaches said outlets (29, 32) being arranged such that the flows of steam 23 (fig. 9) and compressed air 30 (fig. 9) exiting therefrom intersect each other (see figure 9). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such flowing outlets intersection as set forth above, as suggested and taught by Mahlich, for the purpose of providing an espresso machine with a simple, compact and inexpensive cappuccino making attachment which can be readily cleaned and can be permanently or separably assembled with the steam supplying conduit (col. 2, lines 3-7).
With respect to claims 27-28, Carbonini in view of Kalenian and Mahlich et al discloses the limitations of the claimed invention as set forth above of which Mahlich further discloses wherein said conduits (23, 30) extend along a longitudinal direction of the wand; the outlets (29, 32) of said conduits being arranged such that one outlet (29) 
With respect to claim 29, Carbonini in view of Kalenian and Mahlich et al discloses the limitations of the claimed invention as set forth above of which Mahlich further discloses a machine for preparing espresso coffee 10 (fig. 1, i.e. an espresso machine), comprising a device for heating and frothing milk according to claim 15 (see claim 15 above).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such machine as set forth above, as suggested and taught by Mahlich, for the purpose of providing an espresso machine with a simple, compact and inexpensive cappuccino making attachment which can be readily cleaned and can be permanently or separably assembled with the steam supplying conduit (col. 2, lines 3-7).

Claims 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonini (US 20060272516 A1) in view of Kalenian (US 6,203,837) and Mahlich et al (US 4,800,805) as applied to claim 15 above, and further in view of AARDENBURG (US 20160249764 A1).
Regarding claim 16, Carbonini in view of Kalenian and Mahlich et al discloses all the limitations of the claimed invention as set forth above including of which Carbonini further discloses a temperature sensor 23 (fig. 1) associated with the dispensing wand25 (fig. 1, i.e. a protective sheath).for providing electric signals indicative of the temperature of the milk in said receptacle 11 (fig. 1, i.e. a container), and a control unit 51 (fig. 3) designed to control and coordinate in predetermined modes said steam generating unit 27 (fig. 1, i.e. a steam source) and compressed-air generating unit (i.e. the environment air) depending on the signals provided by said temperature sensor 23 (fig. 1); and the control unit 51 (fig. 3) being designed to modulate a flow rate of said electric vibration pump depending on the signals provided by said temperature sensor 23 (fig. 1), except for the steam generating unit comprising an electric vibration pump having an intake inlet connected to a water tank and the outlet or delivery connected to an instantaneous heating device.
However, AARDENBURG teaches the steam generating unit comprising an electric vibration pump (20) having an intake inlet connected to a water tank (3) and the outlet or delivery connected to an instantaneous heating device (5). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such pump arrangement as set forth above, as suggested and taught by AARDENBURG, for 
With respect to claim 20, Carbonini in view of Kalenian, Mahlich et al and AARDENBURG discloses the limitations of the claimed invention as set forth above of which AARDENBURG further discloses wherein said further electric valve (9) is also connected to the outlet of a heating device (5) and is adapted to selectively assume a first and a second conditions, respectively (¶ 0018, 0026, 0031). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such valve arrangement as set forth above, as suggested and taught by AARDENBURG, for the purpose of operating both in pulsed mode and in continuous mode. The pulsed jet of water can be controlled in terms of volume or time, where it is possible to regulate both by electronic means (¶ 0036).
With respect to claim 21, Carbonini in view of Kalenian, Mahlich et al and AARDENBURG discloses the limitations of the claimed invention as set forth above of which AARDENBURG further discloses a flow meter (4) adapted to provide the control unit with signals indicative of the flow rate of the water flowing through said electric pump (20).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such flow meter as set forth above, as suggested and taught by AARDENBURG, for the purpose of operating both in pulsed mode and in continuous .

Response to Amendment
Applicant’s amendments to the claims have overcome Claim Objection from previous Office Action. However, Claim Interpretation and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have not overcome as set forth above.

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the REMARKS that “According to the examiner (see page 9 paragraph 8 of the OA), the primary reference Carbonini would disclose a compressed air generating unit. However, Applicant believes that this allegation is incorrect, because - as described in the paragraph [0007] of Carbonini referring to WO 01/97668 whose teaching is followed according to paragraph [0015] of Carbonini - the air that mixes with the steam is in depression and is sucked by the latter due to the Venturi effect. Therefore, this primary reference even provides a teaching opposite to the claimed one which provides for using compressed air.”
In response to applicant's arguments set forth above, first of all, Examiner did not use the WO 01/97668’s reference in the BACKGROUND OF THE INVENTION section of the Carbonini’s reference to reject the instant claimed invention because the background section usually contains prior art(s) which relates to the subject matter but it 
Applicant also argues on page 8 of the REMARKS that “Additionally, any hypothesis of modifying the Carbonini device so that it uses compressed air is a priori unfeasible, because a flow of compressed air exiting from the opening 21 would impede the exit of steam from the respective hole 17 (see figure 1), so that the hypothetically modified Carbonini device might not operate at all.
Hence, it is a priori excluded that any combination of references including Carbonini may allow to successfully argue the obviousness of the presently claimed device.
Further, it is respectfully submitted that the Examiner has mischaracterized the teaching of the secondary prior art cited references.”
In response to applicant’s argument with respect to “any hypothesis of modifying the Carbonini device…” as set forth above, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner respectfully agrees to disagree with the arguments because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed 
Therefore, the combination of Carbonini in view of Kalenian and Mahlich et al would have been predictable and therefore obvious to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761